714 N.W.2d 334 (2006)
475 Mich. 874
Savitri BHAMA, M.D., Petitioner-Appellant,
v.
CIVIL SERVICE COMMISSION, Respondent-Appellee.
Docket No. 129532. COA No. 260359.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the application for leave to appeal the August 12, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
We do not retain jurisdiction.